Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed substrate processing apparatus comprising: a hand that holds the substrate; an arm that is attached to a base portion adjacent to the chamber and is capable of moving the hand forward and rearward with respect to the chamber by moving the hand in a horizontal direction with respect to the base portion, a cover portion that has an internal space capable of accommodating the hand for holding the substrate and has an opening through which the hand moving forward and rearward in accordance with the arm passes on a side portion, wherein the cover portion has a cover main body forming the internal space and an extending member having a hollow structure which penetrates the cover portion in the horizontal direction and of which one end serves as the opening and being engage with the cover main body in a state of being movable in the horizontal direction while the opening communicates with the internal space and wherein the arm causes the hand to enter the chamber from the internal space via the opening in a state in which the extending member has moved forward to the chamber side.
The prior art (such as TW201013760, cited by Applicants) teaches horizontally moving hands in a substrate processing apparatus and a cover portion as well, but the claimed specifics of the cover main body and an extending member having a hollow structure which penetrates the cover portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711